Pursuant to the recommendations of the Professional Conduct Board filed June 20, 1991, and approval thereof, it is hereby ordered that John G. Hutton, Esq., be publicly reprimanded for violation of DR 9-102 by misuse of client trust funds. A.O. 9, Rule 8E.
It is further ordered that Attorney Hutton be placed on probation for a period of ten years from the date of issuance of this order. The conditions of probation are that an accountant, at Attorney Hutton’s expense, shall submit to the Professional Conduct Board quarterly audits in the first two years, semi-annual audits in the third through fifth years, and annual audits during the last five years of probation. Failure to timely submit these reports, attributable to conduct of Attorney Hutton, or discrepancies in the audited reports which the Board concludes manifest misconduct by Attorney Hutton will subject Attorney Hutton to suspension. A.O. 9, Rule 19.